EXHIBIT 10.5

AK STEEL CORPORATION

SUPPLEMENTAL THRIFT PLAN

 

--------------------------------------------------------------------------------

(as amended and restated as of October 18, 2007)



--------------------------------------------------------------------------------

AK STEEL CORPORATION

SUPPLEMENTAL THRIFT PLAN

ARTICLE I—INTRODUCTION AND PURPOSE

AK Steel Corporation hereby amends and restates the AK Steel Corporation
Supplemental Thrift Plan (“Plan”) effective as of October 18, 2007. The purpose
of the Plan is to aid AK Steel Corporation and its subsidiaries and affiliates
in attracting and retaining key management personnel by providing a vehicle for
such employees to accumulate additional retirement savings to supplement the
retirement benefits available to them under the qualified retirement plans
sponsored by AK Steel Corporation. The Plan is designed primarily to insure that
such employees’ retirement savings include company matching contributions that
may not be credited to such employees’ accounts under the AK Steel Corporation
Thrift Plan due to the compensation and benefit limitations under sections
401(a)(17) and 415, respectively, of the Internal Revenue Code of 1986, as
amended.

The purpose of this amendment and restatement is to bring the Plan into
compliance with the requirements of Section 409A of the Code and applicable
Treasury Regulations thereunder (referred to collectively as “Section 409A”).
The terms of the Plan shall be interpreted in such manner as to be in compliance
with the requirements of Section 409A, including the grandfathering provisions
thereof. Participants’ accrued benefits under the Plan as of December 31, 2004
shall be grandfathered (within the meaning of Section 409A) and remain subject
to the terms and conditions of the Plan as in effect on that date. This
amendment and restatement is in no way intended to materially modify (within the
meaning of the term “material modification” under Section 409A) the Plan as in
effect on December 31, 2004 with respect to Participants’ grandfathered accrued
benefits as of such date.

This Plan is in part an excess benefit plan and in part an unfunded deferred
compensation arrangement maintained by AK Steel Corporation for the purpose of
providing deferred compensation primarily for a select group of management or
highly compensated employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as
amended.

ARTICLE II—DEFINITIONS

2.1 “Administrator” means the Compensation Committee of the Board of Directors,
or such other committee or person designated by the Board of Directors.

2.2 “Beneficiary” means the person, entity or entities designated by the
Participant to receive the balance of the Participant’s Supplemental Thrift
Account in the event of the Participant’s death. In the absence of an express
designation under this Plan, a Participant’s Beneficiary shall be his estate.

2.3 “Board of Directors” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.4 “Change in Control” has the same meaning under this Plan as under the Trust
Agreement for the AK Steel Corporation Non-Qualified Supplemental Retirement
Plans.

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Code Section 401(a)(17) Limitation” means, with respect to a Plan Year, the
applicable compensation limitation set forth in section 401(a)(17) of the Code
(as adjusted as provided therein), or any corresponding successor provision.

2.7 “Code Section 415 Limitation” means, with respect to a Plan Year, the
applicable limitation on annual additions to the Thrift Plan as set forth in
section 415 of the Code (as adjusted as provided therein), or any corresponding
successor provision.

2.8 “Company” means AK Steel Corporation and any successor to all or
substantially all of the assets of the business of AK Steel Corporation.

2.9 “Company Matching Contributions” means any Company contribution made in
accordance with Section 5.1 of the Plan.

2.10 “Eligible Employee” means any member of management of the Company who is
selected by the Administrator to be eligible for benefits under this Plan.

2.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.12 “Fixed Income Fund” has the same meaning under this Plan as under the
Thrift Plan.

2.13 “Participant” means an Eligible Employee who has a Supplemental Thrift
Account under the Plan, or a person who was such at the time of his death or
termination of service and who retains, or whose Beneficiary retains, a benefit
under the Plan which has not been distributed.

2.14 “Plan” means the AK Steel Corporation Supplemental Thrift Plan, as set
forth herein and as it may be amended from time to time.

2.15 “Plan Year” means the calendar year.

2.16 “Supplemental Thrift Account” means the account (including any
sub-accounts) established and maintained on the books of the Company for a
Participant under the Plan for purposes of reflecting any Company Matching
Contribution under Article V, as adjusted from time to time for investment gains
or losses and distributions.

2.17 “Thrift Plan” means the AK Steel Corporation Thrift Plan, Plan Document A,
as amended, and any successor or replacement plan for such plan.

 

2



--------------------------------------------------------------------------------

2.18 “Trust” means the trust established pursuant to the Trust Agreement for the
AK Steel Corporation Non-Qualified Supplemental Retirement Plans dated
February 21, 1997, as amended, and any successor or replacement trust for such
trust.

2.19 “Trustee” means the Trustee under the Trust.

ARTICLE III—ADMINISTRATION

This Plan shall be administered by the Administrator or its delegate as the
Administrator may designate from time to time. The Administrator (or such
delegate) shall have full discretion to interpret the Plan’s terms, and to
resolve claims which may arise under the Plan.

ARTICLE IV—SOURCE OF BENEFITS

4.1 General. The Company may pay benefits due under the terms of this Plan
directly from its assets or from assets held in the Trust. All assets held in
the Trust shall at all times be assets of the Company. The benefits payable
under this Plan shall be unfunded for all purposes of the Code and ERISA.

4.2 Assets of the Company. Nothing contained in this Plan shall give or be
deemed to give any Participant or any other person any interest in any property
of the Trust or of the Company or any right except to receive such payments as
are expressly provided hereunder.

4.3 Funding Upon Change in Control. In the event of a Change in Control, the
Company shall fully fund all benefits then accrued under this Plan by
transferring sufficient assets to the Trustee in cash or in kind, provided,
however, that such transfer shall not be made during any “Restricted Period” as
defined in Section 409A(b)(3) of the Code or if prohibited by applicable law.
Such funding obligation may be secured by an irrevocable letter of credit issued
to the Trustee by such bank or other lending institution as approved by the
Administrator.

ARTICLE V—ELIGIBILITY AND PARTICIPATION

5.1 Eligibility. Participation in this Plan shall be limited to Eligible
Employees. An Eligible Employee may receive allocations of Company Matching
Contributions in accordance with Section 5.1, and thereby become a Participant
under the Plan. An Eligible Employee who becomes a Participant shall continue to
be a Participant until such time as his Supplemental Thrift Account has been
completely distributed to him or his Beneficiary.

5.2 Removal. The Administrator may remove any Participant from future
participation in this Plan. Such removal shall not affect the removed
Participant’s benefits under this Plan that accrued prior to the effective date
of the removal.

 

3



--------------------------------------------------------------------------------

ARTICLE VI—COMPANY MATCHING CONTRIBUTIONS

6.1 General. The Company shall, with respect to any Plan Year, credit matching
contributions to the Supplemental Thrift Account of each Eligible Employee whose
employer matching contributions under the Thrift Plan are limited due to
application of the Code Section 401(a)(17) Limitation and/or the Code
Section 415 Limitation. Such matching contributions to be credited to an
Eligible Employee’s Supplemental Thrift Account shall not exceed, with respect
to any Plan Year, the additional matching contributions that would have been
contributed to the Eligible Employee’s account under the Thrift Plan if the Code
Section 401(a)(17) Limitation and the Code Section 415 Limitation were not
applicable.

6.2 Crediting of Supplemental Thrift Accounts. Any matching contributions under
Section 5.1 shall be credited to the Participant’s Supplemental Thrift Account
on the same periodic basis as matching contributions are credited to
Participants’ accounts under the Thrift Plan.

ARTICLE VII—CREDITING OF EARNINGS

7.1 General. There shall be credited to each Participant’s Supplemental Thrift
Account earnings (or losses) as if such Supplemental Thrift Account was actually
invested in the Fixed Income Fund. The rates of return throughout each Plan Year
for the Fixed Income Fund shall be the same as the actual rates of return for
said fund as under the Thrift Plan. For each Plan Year, each Participant’s
Supplemental Thrift Account shall be increased or decreased as if it had earned
such rates of return. Such increase or decrease shall be based on the varying
balances of the Supplemental Thrift Accounts throughout the Plan Year and shall
be credited to said accounts on the same periodic basis as investment earnings
(losses) are credited to Participants’ accounts under the Thrift Plan.

7.2 Trust Investments. Nothing contained herein shall require the Company to
invest assets of the Trust in any particular manner, or be deemed to permit any
Participant to direct the manner in which the assets of the Trust are invested.
Such investments are governed by the terms of the Trust.

ARTICLE VIII—PLAN BENEFITS

8.1 Vesting. Except as provided in Section 11.4, a Participant shall at all
times be fully vested in his Supplemental Thrift Account.

8.2 Distributions. Except as otherwise provided under the Plan, a Participant’s
Supplemental Thrift Account will be paid in a single lump-sum payment to the
Participant, or in the case of the Participant’s death, to his designated
Beneficiary, within thirty (30) days following the date on which the Participant
completely separates from service with the Company.

8.3 Withholding. All federal, state or local taxes that the Administrator
determines are required to be withheld from any payments made pursuant to this
Article VIII shall be withheld by the Company. Each Participant shall be solely
responsible for any and all taxes payable on any sums distributed to or on
behalf of any Participant under this Plan.

 

4



--------------------------------------------------------------------------------

8.4 Six-Month Waiting Period. Notwithstanding any provision of the Plan to the
contrary, with respect to any Participant who on his Termination Date is deemed
to be a “specified employee” within the meaning of Section 409A, his benefit
under the Plan shall not be paid prior to the earlier of: (i) the expiration of
the six-month period measured from the date of his “separation from service” (as
defined in Section 409A) with the Company, or (ii) his death. Such Participant
shall be entitled to interest on such delayed payment for such six-month period
(or shorter period as the case may be), accrued at the average prime rate in
effect during such period of delay, which shall be added to his benefit payable
under the Plan. The average prime rate of interest for this purpose shall be the
average over such period of the daily prime rate of interest published by the
Fifth Third Bank, Cincinnati, Ohio or its successors.

ARTICLE IX—DEATH BENEFIT

Upon the death of a Participant, any unpaid nonforfeitable amounts represented
by the Participant’s Supplemental Thrift Account, increased by any amounts due
to be credited but not yet credited under Sections 5.1 and 5.2, shall be payable
to the Participant’s Beneficiary in a single sum within 30 days following the
Participant’s death.

ARTICLE X—INTERPRETATION, AMENDMENT AND TERMINATION

10.1 Interpretation of the Plan. This document contains the terms of the Plan.
However, the Administrator shall have, and the Board expressly reserves to
itself and its delegates, the broadest possible power to exercise its discretion
to interpret the terms of this Plan and to resolve any question regarding any
person’s rights under the Plan. Any such interpretation shall be final and
binding upon a Participant, his spouse and his heirs and subject to review only
in accordance with Section 9.2.

10.2 Claims Procedure. Any Participant or other person claiming a right under
this Plan shall submit such claim in writing to the Administrator, or its
delegate, for resolution. No person shall have any claim or cause of action for
any benefit under this Plan until the Administrator, or its delegate, has
responded to such written claim, which response shall not be unreasonably
delayed. It is the intent of the Company, and each Participant agrees as a
condition of participation, that any judicial review of any decision hereunder
shall be limited to a determination of whether the Administrator, or its
delegate, acted arbitrarily or capriciously, and that any decision of the
Administrator or its delegate shall be enforced unless the action taken is found
by a court of competent jurisdiction to have been arbitrary or capricious.

10.3 Amendment or Termination of Plan. The Board of Directors may, at any time,
with or without notice to any person, amend or terminate this Plan; provided,
however, that neither the amendment nor the termination of the Plan may reduce a
Participant’s Supplemental Thrift Account or adversely affect the rights of any
Participant to the benefits accrued by the Participant prior to the date of the
action accomplishing the amendment or termination.

 

5



--------------------------------------------------------------------------------

ARTICLE XI—MISCELLANEOUS

11.1 Unsecured General Creditor. The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any benefits hereunder. No Participant
or his designated Beneficiary shall acquire any property interest in his
Supplemental Thrift Account or any other assets of the Company, their rights
being limited to receiving from the Company deferred payments as set forth in
this Plan and these rights are conditioned upon continued compliance with the
terms and conditions of this Plan. To the extent that any Participant or
Beneficiary acquires a right to receive benefits under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.

11.2 Obligations to the Company. If a Participant becomes entitled to a
distribution of benefits under this Plan, and if at such time the Participant
has any outstanding debt, obligation or other liability representing an amount
owed to the Company, then the Company may offset such amounts against the amount
of benefits otherwise distributable under the Plan. Such determination shall be
made by the Administrator.

11.3 Assignment or Alienation. Except as required by law, no right of a
Participant or designated Beneficiary to receive payments under this Plan shall
be subject to transfer, anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law and any attempt, voluntary
or involuntary, to effect any such action shall be null and void and of no
effect.

11.4 Forfeiture for Cause. Any Participant may be terminated for “Cause” upon
written notice by the Company setting forth the reasons for such termination.
“Cause” means a willful engaging in gross misconduct materially and demonstrably
injurious to the Company. “Willful” means an act or omission in bad faith and
without reasonable belief that such act or omission was in or not opposed to the
best interests of the Company. Any such determination shall be made by the
Administrator in its sole discretion. Notwithstanding the provisions of
Section 7.1, upon termination for Cause, such Participant shall forfeit any
Company Matching Contributions credited to his Supplemental Thrift Account under
Section 5.1 and any earnings allocable to such contributions under Section 6.1.

11.5 Sale of Business. Neither the sale of all of the outstanding stock of the
Company or its parent company, AK Steel Holding Corporation, nor the sale of
substantially all of the assets of the Company shall be or be deemed to be a
termination of service for the purpose of establishing a Participant’s right to
commence to receive benefits under this Plan.

11.6 General Conditions. Any retirement benefit or any other benefit payable
under the Thrift Plan shall be paid solely in accordance with the terms and
conditions of the Thrift Plan and nothing in this Plan shall operate or be
construed in any way to modify, amend or affect the terms and provisions of the
Thrift Plan.

 

6



--------------------------------------------------------------------------------

11.7 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by any person that the assets of the Company will be sufficient to pay
any benefit hereunder.

11.8 No Enlargement of Rights. No Participant or Beneficiary shall have any
right to a benefit under the Plan except in accordance with the terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company.

11.9 Construction. Article and section headings in this Plan are for convenience
of reference only and shall not be considered as part of the terms of the Plan.
Words in the masculine gender include the feminine, and the singular includes
the plural, and vice versa, unless qualified by the context.

11.10 Validity. In the event any provision of this Plan is found by a court of
competent jurisdiction to be invalid, void or unenforceable, such provision
shall be stricken and the remaining provisions shall continue in full force and
effect.

11.11 Binding on Successors, Purchasers, Transferees and Assignees. The Plan
shall be binding upon any successor or successors of the Company whether by
merger, consolidation, or otherwise. In the event of the sale or transfer of
substantially all of the assets of the Company to any successor, purchaser,
transferee or assignee, the Company agrees that as a condition of such sale or
transfer, the successor, purchaser, transferee or assignee shall adopt and
assume the Plan at the time of the sale, transfer or assignment including,
without limitation, all obligations which have accrued or may accrue in the
future, and shall be bound by all the terms and provisions of the Plan, and the
Company shall remain fully liable under the Plan.

11.12 Applicable Law. This Plan is subject to interpretation under federal law
and, to the extent applicable, the law of the State of Ohio.

 

AK STEEL HOLDING CORPORATION

AK STEEL CORPORATION

By:  

/s/ David C. Horn

  David C. Horn, Senior Vice   President, General Counsel and Secretary

Adopted: April 19, 2001

Amended and Restated: October 18, 2007

 

7